Pezman, J. On or about the 30th day of March, 1962, claimant, Illinois Fire-Proof Covering Company, an Illinois Corporation, entered into a written contract with respondent, the State of Illinois acting by and through its agent, the Department of Public Works and Buildings. In it claimant agreed to do certain pipe coverage work in an addition to the Junior Livestock Building, Illinois State Fair Grounds, Springfield, Illinois. The instant claim in the amount of $2,826.90 arises from said contract, and represents the unpaid balance thereon. A written stipulation was entered into between claimant and respondent, by their respective attorneys, which in part is as follows: “Illinois Fire-Proof Covering Company, an Illinois Corporation and claimant herein, was engaged in the general insulation and pipe-covering business in the City of Chicago, County of Cook, and State of Illinois, during the performance of the contract, which is attached to the complaint filed herein and marked exhibit A. “Illinois Fire-Proof Covering Company and the State of Illinois, acting by and through its agents, the Department of Public Works and Buildings, entered into an agreement whereby the claimant agreed to do certain pipe coverage work for an addition to the Junior Livestock Building, Illinois State Fair Grounds, Springfield, Illinois, and the State was to reimburse Illinois Fire-Proof Covering Company for the cost of such work. “The terms of the foregoing agreement and the acceptance thereof by the State are fully set forth in the complaint herein as exhibit A. “Illinois Fire-Proof Covering Company on or about July 17, 1963, after fully performing the obligations under the said agreement, rendered and mailed a bill to the State for tire sum of $2,826.90, and that said sum became due and payable on or about August 16, 1963. “The Supervising Architect, Lorentz A. Johanson, Department of Public Works and Buildings, State of Illinois, advised the claimant by letter that the funds making up the unpaid balance on the contract lapsed September 30, 1963.” This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contracts were entered into, it would enter an award for the amount due. American Oil Company, Inc., A Corporation, vs. State of Illinois, Case No. 5109, opinion filed June 26, 1964; The Pittsburg and Midway Coal Mining Company, A Corporation, vs. State of Illinois, Case No. 5147, opinion filed July 24, 1964. It appears that all qualifications for an award have been met in the instant case. Claimant, Illinois Fire-Proof Covering Co., an Illinois Corporation, is, therefore, hereby awarded the sum of $2,826.90.